Citation Nr: 1817692	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased initial rating for a right ankle disability, currently rated at 10 percent disabling.

2. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected ankle disability.

3. Entitlement to service connection for a back disability, to include as secondary to a service-connected ankle disability.

4. Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from February 1989 to November 1999.

These issues arrive before the Board of Veterans' Appeals (Board) following a rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, NE.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).) 

In February 2015, the Veteran testified before a decision review officer (DRO) in Lincoln, Nebraska.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ), sitting in Lincoln, Nebraska.  A copy of both transcripts is associated with the Veteran's claims file in the Veterans Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases. 

When the Veteran filed the claims on the title page, they were accompanied by four additional issues.  In a November 2015 rating decision, the AOJ granted the Veteran's service-connection claim for tinnitus.  At his February 2015 DRO hearing, the Veteran withdrew three service-connection claims.  Consequently, the Veteran's entitlement claims for service connection for tinnitus, right ear hearing loss, left ear hearing loss, and a right eye disorder were not certified to the Board on appeal.  The Board, therefore, will not afford these claims further consideration at this time.  

The issues of entitlement to service connection for back, right hip, and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the relevant appeal period, the Veteran's right ankle disability was manifested by a painful, moderate limitation of motion.  The Veteran's right ankle disability did not manifest as marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, and/or astragalectomy.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a rating in excess of 10 percent rating for the Veteran's right ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 512 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

      A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claims listed on the title page, the notice prescribed under the VCAA and Dingess was never provided to the Veteran for those issues prior to the January 2014 denial.  Despite VA's failure to notify the Veteran, the Veteran has demonstrated, through his lay assertions and hearing testimony, actual notice of the type of evidence required to substantiate his claim.  Moreover, the Veteran has been represented throughout the course of this appeal by an accredited representative, and, there is no indication or reason to believe that the ultimate decision of the AOJ on the merits of the Veteran's claims would have been different had complete VCAA notice been provided to the Veteran.  Lastly, neither the Veteran nor his representative has asserted any prejudice or harm arising out of VA's failure to provide VCAA notice for these issues.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party asserting the issue, to be determined on a case-by-case basis).  In view of the foregoing, the Veteran has not been harmed or prejudiced by VA's failure to provide VCAA notice in connection with his remaining claims; thus, the Board sees no reason to remand these issues at this time in order to provide the Veteran and his representative with such notice.

      B. Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's entitlement claim for an increased initial rating for a right ankle disability.  His service treatment records, claims submissions, lay statements, hearing transcripts, and VA examination reports have been obtained and associated with the record.  To date, the Veteran has not identified private treatment records for VA to attempt to associate with the claims file.

During the course of this appeal, the Veteran has undergone two VA examinations to determine the nature and severity of his right ankle disability.  See May 2014 and April 2015 C&P Examination(s).  The Board finds that these examinations and the resultant opinions are adequate; moreover, both contain sufficient information to decide the appeal.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Neither the Veteran nor his representatives have questioned the adequacy of these examinations or resulting opinions, though they have disagreed with the conclusions.  See, e.g., January 2014 Notice of Disagreement (NOD) and July 2014 VA Form 9.  Consequently, the evidence of record is fully adequate for the purposes of determining whether the Veteran is entitled to an increased initial rating for his service-connected right ankle disability.  

As noted above, the record includes various written statements provided by the Veteran and his representative, as well as a transcript of his Board hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing must fulfill two duties in order to comply with the above the regulation.  Those duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and, as discussed above, the Veteran demonstrated in his testimony that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Ultimately, neither the Veteran nor his representative has raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any other potential issues in this regard.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the issue adjudicated below, entitlement to an increased initial rating for a right ankle disability.

II. Increased Initial Rating for the Right Ankle

      A. Applicable Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has identified no evidence that would support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran is rated under Diagnostic Codes (DCs) 5010-5271 for his right ankle disability.  The Board notes that hyphenated codes are used when a rating under one diagnostic code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The rating criteria for limited motion of the ankle are listed in DC 5271.

Diagnostic Code 5271 authorizes a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion of the ankle.  38 C.F.R. § 4.71a.  This diagnostic code does not provide for a rating in excess of 20 percent.  

While the rating schedule itself does not provide any additional guidance as to what constitutes "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5270 authorizes a 30 percent rating for ankylosis of the ankle when plantar flexion is between 30 and 40 degrees, or for ankylosis of the ankle when dorsiflexion is between 0 and 10 degrees.  A 40 percent rating is warranted when there is ankylosis in plantar flexion at greater than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

Other diagnostic codes pertinent to the ankle include the following: DC 5272 (ankylosis of the subastragular or tarsal joint), DC 5273 (malunion of the os calcis or astragalus), and DC 5274 (astragalectomy).

      B. Analysis

In his January 2014 NOD, the Veteran posited that, "all of my conditions have worsened in severity since my time in service.  My right ankle has had limited range of motion and altered my gait since [my] injury in service . . .."  

In May 2014, the Veteran underwent a VA examination to determine the current severity of his service connected right ankle disability.  After the examination interview and review of the Veteran's claims file, the VA provider (Dr. W) supplied VA with a thorough, well-reasoned report for the diagnosed "right ankle strain / ORIF."  During the examination, the Veteran reported flare-ups with activity, inactivity and negotiation of stairs.  The initial range of motion (ROM)  measurements were 45 degrees of plantar flexion and 5 degrees of dorsiflexion.  There was no evident painful motion with dorsiflexion, and painful motion began after 45 degrees of plantar flexion.  There was no noted change in ROM after repetitive motion.  Dr. W reported that pain on movement resulted in functional impairment; but, Dr. W did not conclude that the impairment would impact the Veteran's ability to work.  The Veteran did not display ankylosis or joint instability during the examination.  There was no indication that the Veteran ever demonstrated os calci, astragalus or astragelectomy.  Dr. W did not note the use of an assistance device for locomotion.  Dr. W reported that imaging studies indicated the presence of degenerative or traumatic arthritis.  Dr. W opined that, "(a)dditional limitation due to pain and weakness and fatigability and incoordination is feasible and likely to occur.  However, it is not possible to determine actual degrees of additional range of motion loss due to pain and weakness on use or fatigability or incoordination during flare-ups, as an examiner must be present to objectively and clearly determine these additional losses, if present."

In his July 2014 VA Form 9, the Veteran expressed his disagreement with the rating process.  Therein, the Veteran posited that, "(the r)ating decision lumped my ankle and fibula condition together, failing to accurately address separately the fibula, ankle, and post traumatic arthritis that I have.  . . .  My ankle and fibula condition is what ended my 10 year career in with USMC and now walk with a limp and have pain daily which affects me greatly . . .."

At the March 2015 DRO hearing, the Veteran's representative averred that, "the examiner failed to accurately reflect the Veteran's marked range of motion, pain of the soft tissue of the tibia and fibula region, decreased strength, residuals from the injury, occasional use of the cane, pain site of the right fibula, mid-lower extremity due to protruding screws shown on x-ray, functional impact to the Veteran's work, and the altered gait that the Veteran has had since 1999."

In April 2015, the Veteran underwent another VA examination to determine the current severity of his service connected right ankle disability.  After reviewing the Veteran's electronic and paper claims file, the VA provider (Dr. M) delivered a thorough, well-reasoned examination report.  Dr. M diagnosed right ankle degenerative arthritis with an onset in 2014.  At that time, the Veteran reported flare-ups with "'just about anything' i.e. inactivity, activity, and walking."  Dr. M noted that ROM was abnormal; dorsiflexion was limited to 10 degrees, and plantar flexion was limited to 40 degrees.  However, Dr. M concluded that limitations in ROM did not contribute to functional loss.  Ankylosis was not observed during this examination.  Dr. M noted that the Veteran did not have os calcis, astragalus, or astragalectomy.  

At the April 2015 examination, imaging studies verified the presence of degenerative or traumatic arthritis.  After review of the Veteran's imaging studies, Dr. M noted that, "(p)revious fibular fracture with metallic plate and 6 screws present.  No hardware complication.  The fracture appears to be well-healed.  Mild degenerative changes are noted involving the ankle joint.  No acute abnormality is seen."  Based on his examination and interview, Dr. M concluded that right ankle disability did not impact the Veteran's ability to perform any type of occupational task.  
	
During April 2016 Board testimony, the Veteran averred that he had limited ROM of motion in his right ankle.  Additionally, the Veteran reported repeated instability in his right ankle while walking down stairs.  The Veteran reported that he no longer walks his mail route.  The Veteran testified that repetitive motion of the mail truck gas and brake pedals irritated his right ankle.  However, the Veteran testified that, "I jump in and out (of the mail truck) . . .."   

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Here, the Board concludes that evaluating the severity of a right ankle disability falls outside the common knowledge of a lay person; therefore, the Veteran cannot provide competent evidence for this analysis.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 (Fed. Cir. 2007).  That said, the Board readily accepts the Veteran's competent and credible reports of pain, subjective worsening, and the impact on daily life activities.  See Layno, 6 Vet. App. 465.  Identification of ankylosis, ROM values, os calcis or astragalus, and astragalectomy requires specialized medical training, education and experience that the Veteran does not possess.  See Jandreau, 492 F.3d at 1733.
During the May 2014 VA examination, the Veteran demonstrated 5 degrees of right ankle dorsiflexion; this represents the competent medical evidence for the worst severity demonstrated during the applicable claim period.  The record does not show marked limitation of the motion of the ankle as contemplated by a higher evaluation under Diagnostic Code 5271.  Similarly, anklyosis of the right ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus with marked deformity are not shown.  Accordingly, the criteria for a higher rating under Diagnostic Code 5270, 5272, or 5273 are not met.  Similarly, the Veteran's right ankle is not show to have resulted in astragalectomy.  Accordingly, a disability rating under Diagnostic Code 5274 is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b), regarding reasonable doubt, are not applicable.  The Veteran's claim of entitlement to an increased initial rating for a right ankle disability must be denied, because the preponderance of the evidence weighs against his claim.

      C. Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  A comparison between the symptoms of the Veteran's right ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported painful motion, weakness and instability with respect to his right ankle; the Board finds that the ratings as stated contemplate fully the Veteran's symptoms and disability level.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The Board has considered the Veteran's instability of the ankle, but finds that the 10 percent disability evaluation assigned for moderate limited motion fully reflects the overall disability picture presented by the Veteran.  To the extent that the criteria are not broad enough to encompass the symptomatology indicated by the lay and medical evidence, the Veteran did not claim, and the evidence does not reflect, that his right ankle disability has been the cause of marked interference with employment or frequent hospitalization.  In fact, the Veteran testified that he was capable of continued mail delivery.  See April 2016 Board Hearing Transcript.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his right ankle disability, the Veteran has two service connected disabilities: (1) tinnitus (rated as 10 percent disabling); (2) right ankle surgical scar (10 percent).  The Veteran has submitted no statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.

As an additional procedural matter, the Board finds that the issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) has not been raised by the Veteran or by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At no point during the pendency of this appeal has the Veteran alleged his present level of disability prevents him from obtaining and maintaining gainful employment.  To the contrary, the Veteran has reported consistent and substantially gainful employment.


ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right ankle disability is denied.


REMAND

The Board notes that the Veteran has not been afforded VA examinations that are focused specifically on back, right hip and/or skin disabilities.  The VCAA requires a VA medical examination when the medical evidence already of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Board finds that prima facie cases for service connection for a back, right hip, and skin disabilities have been presented.  Consequently, following the development indicated below, VA medical examinations are warranted to determine the nature and etiology of any back, right hip and skin disability the Veteran now endures.  38 C.F.R. § 3.159 (c)(4).

	A. Back Disorder

In March 2014, the Veteran was seen at the VA NWIHS, Lincoln Division.  Within the primary care assessment note, Dr. B. recorded that, "(h)e has had LBP for 14-15 years.  During deployment to Turkey while lifting boxes, etc. he felt like a 'zit pop on the inside of his spine.'  He has L upper back 'muscular feeling' pain off and on since."
 
On May 22, 2014, an addendum opinion was provided for the May 19 examination report for the Veteran's right ankle disability.  Therein, the VA provider noted that, "(i)t appears the mid to upper back issue is related to lifting boxes many years ago, and does not appear to have any relationship to his old right ankle injury.  Therefore, it is less likely that his back condition is secondary to the right ankle."

After thorough review of the claims file, the Board notes that Veteran's military personnel records indicate that he served in the Adriatic Sea during December of 1997.  Shortly thereafter, the Veteran served in the Arabian Gulf from February 17 to March 10, 1998.  The Veteran's STRs include pre- and post-operation notes that fall on either side of his service in the Arabian Gulf.  

What is unclear to the Board is whether the Veteran sought medical treatment for a back (or right hip) injury that occurred while moving boxes in Turkey.  If the Veteran received medical treatment overseas, an effort should be made to obtain any treatment notes that may have been generated.  

	B. Right Hip

In his January 2014 NOD, the Veteran claims that his right ankle disability has affected his right hip and, thereby, created additional disability.  

In April 2015, the Veteran underwent a VA examination to determine the current severity of his service connected right ankle disability.  In the resultant examination report, the VA provider opined that, "(t)he veterans right hip condition 'is less likely than not' is proximately due to, the result of, or aggravated by his SC right ankle."  In his rationale, the VA provider remarked that, "(i)n addition, the DJD(arthritis) on hip x-rays is 'NOT" noted, thus despite 'subjective' reports of hip pain.  No 'objective' evidence is noted by imaging studies of the hip.  I cannot determine baseline severity since I am not this veterans treating provider."

The Veteran has speculated that a right hip condition arises from his service-connected right ankle disability.  To date, the only competent medical opinion regarding the Veteran's right hip entitlement claim has been focused on secondary service connection.  See April 2015 C&P Examination.  Similar to his right ankle initial rating claim, the Veteran is not competent to offer evidence on the complex etiology for any right hip condition.  See Jandreau, 492 F.3d at 1733.  A legal analysis for direct service connection of any right hip condition is warranted; however, VA must first determine if there are treatment notes for any injuries incurred by the Veteran while overseas.       

	C. Skin Condition

In his January 2014 NOD, the Veteran posits that, "my skin condition started in service with multiple surgeries to remove nevi and tumors from my skin to include reoccurring rashes on my body which have continued to affect me since my time in the service."  

The Board has no basis upon which to question the credibility of the Veteran's statements during the course of this appeal, because his STRs clearly note that multiple nevi were removed from his back and neck while on active duty.  Moreover, according to a March 2014 treatment note, the Veteran continues to have "(m)ultiple flat well circumscribed nevi on trunk with more on his back."  Unfortunately, to date, VA has not received a medically competent report on the nature and etiology of any skin condition that the Veteran has demonstrated in the past or today.    

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for back, right hip, and skin disabilities. 

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter should ask the Veteran to identify whether he received treatment for a back or right hip injury while on movement overseas.  

The letter must also notify the Veteran that VA is undertaking efforts to obtain a medical opinion from a VA examiner concerning the nature and etiology of any back, right hip, and skin disability.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examination(s) and to cooperate with the development of his claims; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for any back, right hip, or skin disability since discharge from active duty in November 1999. 

2. Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. After the above development has been completed to the extent possible, the claims file should be provided to VA examiner for the following opinions:

a. Schedule the Veteran for another VA examination to assess the nature and etiology of any back disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Once a review of record and examination of the Veteran is complete, the examiner should address the following:

i. Is it at least as likely as not (50 percent probability or more) that the Veteran currently endures a back disability that was caused by his U.S. Marine Corps service and/or has continued since service?

ii. Is it at least as likely as not (50 percent probability or more) that any currently diagnosed back disorder is causally relate to a service-connected disability?

iii.  Is it at least as likely as not (50 percent probability or more) that any currently diagnosed low back disorder has been aggravated beyond natural, normal progression by a service-connected disability?   If so, the degree of aggravation should be quantified. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptoms of his back disorder (i.e., limitation of motion, pain, and numbness) while on active duty and since that time. 

A complete rationale for any opinion advanced must he provided.

4. After the above development has been completed to the extent possible, the claims file should be provided to VA examiner for the following opinions:

a. Schedule the Veteran for another VA  examination to assess the nature and etiology of any right hip disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Once a review of record and examination of the Veteran is complete, the examiner should address the following:

i. Is it at least as likely as not (50 percent probability or more) that the Veteran currently endures a right hip disability that was caused by his U.S. Marine Corps service and/or has continued since service?

ii. Is it at least as likely as not (50 percent probability or more) that any currently diagnosed right hip disorder is causally relate to a service-connected disability?

iii.  Is it at least as likely as not (50 percent probability or more) that any currently diagnosed right hip disorder has been aggravated beyond natural, normal progression by a service-connected disability?   If so, the degree of aggravation should be quantified. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

 In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptoms of his right hip disorder (i.e., limitation of motion, pain, and numbness) while on active duty and since that time. 

 A complete rationale for any opinion advanced must be provided.

5. Schedule the Veteran for a VA skin examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has a skin condition.  

For each dermatological diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such condition was related to the Veteran's active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If the requested opinion cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

If applicable, the VA provider must clearly and unmistakenly posit that the Veteran's skin condition pre-dates his service in the U.S. Marine Corps.  Moreover, if indicated, he or she must identify the evidence that supports the Veteran's clear and unmistaken pre-service possession of a skin condition / disability / disease. 

The provider should be informed that he or she must clearly indicate if the Veteran's skin condition arises from an unknown clinical diagnosis. 

6. After completion of the above development, the issue of the Veteran's entitlement to service connection for back, right hip, and skin disabilities should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


